Case: 15-10889      Document: 00513785871         Page: 1    Date Filed: 12/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-10889                                  FILED
                                  Summary Calendar                        December 6, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANCISCO CASTILLO-CELAYA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:15-CR-57-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Francisco Castillo-Celaya pleaded guilty to illegal
reentry and was sentenced to 45 months of imprisonment and three years of
supervised release. On appeal, Castillo-Celaya challenges the procedural and
substantive reasonableness of his three-year term of supervised release. He
contends that the district court’s imposition of supervised release was
procedurally unreasonable because the court “did not make any particularized


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10889     Document: 00513785871       Page: 2   Date Filed: 12/06/2016


                                    No. 15-10889

findings” that supervised release was warranted. He further maintains that
his supervised release was substantively unreasonable because it was not
supported by “the particular facts of the case.” Castillo-Celaya also argues that
his sentence violates due process because it exceeds the statutory maximum
penalty for a conviction under 8 U.S.C. § 1326(a); however, he correctly
concedes that this argument is foreclosed. See Almendarez-Torres v. United
States, 523 U.S. 224, 235 (1998).
      Because Castillo-Celaya failed to raise the foregoing issues in the district
court, our review is for plain error. See United States v. Dominguez-Alvarado,
695 F.3d 324, 327-28 (5th Cir. 2012). To establish plain error, Castillo-Celaya
must show a forfeited error that is clear or obvious and that affects his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
he makes such a showing, we have the discretion to correct the error only if it
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      Section 5D1.1(c) of the Sentencing Guidelines provides that the district
court “ordinarily should not impose a term of supervised release in a case in
which supervised release is not required by statute and the defendant is a
deportable alien who likely will be deported after imprisonment.” U.S.S.G.
§ 5D1.1(c). The commentary to § 5D1.1(c) explains, however, that the district
court “should . . . consider imposing a term of supervised release on such a
defendant if the court determines it would provide an added measure of
deterrence and protection based on the facts and circumstances of a particular
case.” § 5D1.1, comment. (n.5); see Dominguez-Alvarado, 695 F.3d at 329.
      The district court determined that a term of supervised release was
necessary to deter Castillo-Celaya from illegally reentering, explaining that
Castillo-Celaya “ha[d] shown that he is likely to return to the United States”



                                         2
    Case: 15-10889     Document: 00513785871     Page: 3   Date Filed: 12/06/2016


                                  No. 15-10889

and that the term of supervised release would “offer additional sanctions
should he return to the United States illegally within the three-year period.”
This was a sufficiently particularized explanation to justify the district court’s
imposition of a within-guidelines term of supervised release. See United States
v. Becerril-Pena, 714 F.3d 347, 349 (5th Cir. 2013). Thus, the district court
committed no procedural error, plain or otherwise. See Puckett, 556 U.S. at
135; Gall v. United States, 552 U.S. 38, 51 (2007).
      Because the district court imposed a within-guidelines term of
supervised release, it is presumptively reasonable, see United States v.
Cancino-Trinidad, 710 F.3d 601, 607-08 (5th Cir. 2013), and we “will infer that
the judge has considered all the factors for a fair sentence set forth in the
Guidelines,” United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). The
record reflects that the district court implicitly considered § 5D1.1(c)’s
recommendation that supervised release ordinarily should not be imposed on
a deportable alien who will likely be deported after he is released from prison,
as well as Castillo-Celaya’s criminal history and personal characteristics.
Castillo-Celaya has not offered any persuasive argument to rebut the
presumption of reasonableness, much less demonstrated plain error.            See
Puckett, 556 U.S. at 135; Cancino-Trinidad, 710 F.3d at 607-08.
      The judgment of the district court is AFFIRMED.




                                        3